NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MATTHEW JAMES,                            )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-1754
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Matthew James, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and VILLANTI and LUCAS, JJ., Concur.